Citation Nr: 1135520	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss disability.

2.  Entitlement to an initial compensable evaluation for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) disability.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1967 to February 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005  rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant is appealing the initial rating that was assigned for his PTSD disability after service connection was granted.  Thus, the appellant is, in effect, asking for a higher rating effective from the date service connection was granted (May 28, 2004).  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the appellant submitted a specific claim for TDIU in October 2006; it was denied in a rating decision issued in July 2007.  The appellant was notified of that denial in July 2007, but he did not initiate any appeal of that denial.  Therefore, the issues on appeal are as listed on the first page, above.

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD disability and entitlement to service connection for a low back disorder are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a written statement dated May 5, 2011, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to three issues: entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss; and entitlement to an initial compensable evaluation for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on three issues on appeal (entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss disability; and entitlement to an initial compensable evaluation for hemorrhoids) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in March 2007, with respect to his claims of entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for the bilateral hearing loss disability; and entitlement to an initial compensable evaluation for the hemorrhoids disability.

The Veteran submitted a written statement (dated May 5, 2011) in which he stated that he was withdrawing his appeal as to his claims of entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss; and entitlement to an initial compensable evaluation for hemorrhoids.  On that same day, his representative also submitted a written statement to that effect.  Furthermore, the appellant provided testimony on that same day to the effect that he was withdrawing those claims.

As the Veteran has withdrawn his appeal as to these three issues on appeal, there remain no allegations of error of fact or law for appellate consideration on those three claims (entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss; and entitlement to an initial compensable evaluation for hemorrhoids).  

Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claims of entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for the bilateral hearing loss disability; and entitlement to an initial compensable evaluation for the hemorrhoids disability.  Therefore, each one of these three issues is dismissed, without prejudice.


ORDER

The appeal as to the Veteran's claims of entitlement to service connection for hepatitis; entitlement to an initial evaluation in excess of 10 percent for the bilateral hearing loss disability; and entitlement to an initial compensable evaluation for hemorrhoids is dismissed.


REMAND

A determination has been made that additional development is necessary with respect to the remaining two issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was last afforded a VA psychiatric examination in January 2005.  That January 2005 VA examination yielded a diagnosis of PTSD and the examiner assigned the appellant a current Global Assessment of Functioning (GAF) score of 55.  Subsequent to that examination, the Veteran has reported an increase in his PTSD symptomatology; he presented testimony to that effect at his May 2011 Travel Board hearing.  At that hearing, the appellant's representative contended that the Veteran's statement that his condition had worsened is sufficient to trigger the scheduling of a VA examination.  

The evidence of record indicates that the Veteran's service-connected PTSD disability may have increased in severity since the most recent VA examination in January 2005 - more than six-and-a-half years ago.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the appellant has received treatment for his PTSD at VA facilities.  Because this could reflect the extent and severity of the psychiatric disability, VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain all of the relevant VA treatment records generated since February 2007 and not already of record, as well as any private records, and associate said records with the claims file.

Turning to the service connection claim, it is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, a layperson is permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Review of the appellant's service medical record reflects that he complained of back trouble on his February 1969 report of medical history.  After service, he submitted a letter to VA in August 1976, in which he stated that he had been unable to attend school because he had been hospitalized for a "slip disc."  His current VA medical treatment records reflect that he has been prescribed pain medication for a low back disorder.  

The appellant contends that he injured his back in service in February 1968, when the shock waves from an explosion at the ammunition depot where he was assigned threw him backwards six to ten feet onto his buttocks and then his back.  See e.g., Hearing Transcript pp. 3 and 9-11.  The Board notes that he has been granted service connection for PTSD based in part on that same explosion incident.

The appellant has not been afforded any VA examination of his lumbar spine.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1)  whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the Veteran displayed symptoms related to the claimed low back condition while he was in service that have continued to the present.  He has presented testimony and written statements to that effect.  In addition, there is in-service medical evidence showing a complaint of low back problems.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

Finally, the Board notes that the appellant testified at his May 2011 Travel Board hearing that he had filed a claim for Social Security Administration (SSA) disability benefits around the time that he initially became unable to work in 2003, and that he was awarded such disability benefits.  Where VA has actual notice that an appellant is receiving disability benefits from SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  On remand, these SSA records should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent have been accomplished. 

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed back disorder since service separation in 1969, or for his PTSD since February 2007.  After securing the necessary release(s), obtain such records.  

3.  Contact SSA to request official documentation of any pertinent application for benefits filed by the appellant, including the List of Exhibits associated with any SSA decision, as well as copies of all of the medical records upon which any decision concerning the appellant's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, document the attempts made, inform the appellant of the negative results, and give him the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected PTSD.  All appropriate testing should be accomplished.

a.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years.  Distinctions between symptoms of service-connected and non-service-connected psychiatric disorders should be noted.

b.  To the extent possible, the psychiatrist should indicate the historical degree of impairment due to the service-connected PTSD disability, as compared with any impairment due to other psychiatric disorders and/or physical disabilities.  The psychiatrist should express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected PTSD disability and what portion is attributable to other non-service-connected pathology.  

c.  Based on a review of the claims files and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner should describe how the symptoms of the service-connected PTSD disability have affected the Veteran's social and industrial capacity since May of 2004.  

d.  If the impairment associated with the service-connected PTSD disability cannot be distinguished from that caused by any non-service-connected condition, the examiner should so state and explain the reasons for that conclusion.

e.  The examining psychiatrist should provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected PTSD disability for the years from 2004 to the present.  

f.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the psychiatrist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the psychiatrist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's PTSD without result to mere speculation, the psychiatrist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's PTSD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should schedule the Veteran for examination by an orthopedist or orthopedic surgeon due to the complexities of the matter.  The purpose of the examination is to determine the nature, extent, onset date and etiology of the claimed spine pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as X-rays, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

a.  Is the Veteran currently diagnosed with any chronic lumbar spine disorder?  If so, list each diagnosis.

b.  What is the likelihood, based on what is medically known about any such diagnosed disorder that any of the Veteran's claimed lumbar spine pathology had its onset during his military service from July 1967 to February 1969, to include the February 1968 ammunition depot explosion in Vietnam?

c.  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in February 1969.

d.  What is the clinical significance of the appellant being hospitalized for a slipped disc in 1976?

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the orthopedic examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the orthopedic examiner concludes that there is insufficient information to provide an opinion concerning the etiology and/or onset date of the Veteran's claimed low back pathology without result to mere speculation, the orthopedic examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  Upon receipt of each examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.

8.  If the psychiatrist or the orthopedic examiner determines that additional inquiry such as neuropsychological testing and/or a neurological examination is needed before the requested opinions can be rendered, schedule the appellant for such testing and/or examination.

9.  Thereafter, readjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


